Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to the non-final Office action mailed on 05/11/2022 ("05-11-22 OA"), the Applicant substantively amended claims 1 and 2 and amended previously-indicated allowed claims 8 and 15 for address minor informalities on 08/09/2022 ("08-09-22 Response).
The Applicant amended the title and paragraph [0014] of the Specification on 08-09-22 Response.
Currently, claims 1-20 are pending with allowed claims 8-20 and rejected claims 1-7. 

Information Disclosure Statement (IDS)
The information disclosure statement submitted on 05/11/2022 ("05-11-22 IDS") after the 05-11-22 IDS is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 05-11-22 IDS is being considered by the examiner.




Response to Arguments
Applicant's amendments to paragraph [0014] of the Specification has overcome the objection to the drawings set forth starting on page 2 under line item number 1 of the 05-11-22 OA.
Applicant's arguments on page 10 of the 08-09-22 Response have overcome the objection the drawings set forth starting on page 3 under line item number 2 of the 05-11-22 OA.
Applicant's amendments to the title have overcome the objection to the Specification set forth on page 4 under line item number 3 of the 05-11-22 OA.
Applicant's amendments to the independent claim 1 have overcome the 35 U.S.C. 112(b) rejection of claims 1-7 set forth starting on page 4 under line item number 4 of the 05-11-22 OA.
Substantive-amendments to the independent claim 1 required further consideration and updated search. Despite adding a limitation of "to be mounted to a memory module," previously-cited Osanai still reads on the amended independent 
claim 1. New grounds of rejection are provided below.
	On page 3 of the 08-09-22 Response, the "Applicant respectfully contends that Osanai does not disclose, teach, or suggest a package substrate that is to be mounted to a memory module as called for by Applicant's amended claim 1," because "...Osanai discloses a complete memory module that is to be inserted into a 'memory slot' and is not to be mounted to a memory module." The examiner respectfully disagrees. 
	A limitation of "to be mounted to a memory module" does not structurally distinguish the claimed package integrated device over that of Osanai, because it is an statement of an intended use. Thus, the limitation has been considered, but do not structurally limit the claimed packaged integrated device, because the limitation fails to set forth a shape, size and/or a configuration of the memory module, the limitation does not impose a structural limitation.  Even if the limitation were structurally limiting, the package integrated device of Osanai would be capable of being mounted to a memory module in its current configuration (as the limitation does not specify the size, shape and/or configuration of the memory module) or may need a non-functional modification to be able to mount to a memory module.  
	The Applicant's arguments may be more persuasive if claim 1 were to be amended such that a package substrate is mounted to a memory module. Nevertheless, such amendment would require further consideration and search. 


	
Claim Rejections - 35 USC § 1021  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osanai (previously-cited Patent No. 9,076,500 B2 to Osanai to et al.).
Figs. 17, 18, 8 and 9 of Osanai have been provided/annotated to support the rejection below: 
[AltContent: textbox (SC1*)][AltContent: textbox (SC1)][AltContent: arrow][AltContent: arrow][AltContent: textbox (E1)]
[AltContent: textbox (SC2*)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (SC2)][AltContent: arrow][AltContent: arrow][AltContent: textbox (E2)][AltContent: textbox (CL)][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    388
    559
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    435
    349
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    374
    438
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    502
    410
    media_image4.png
    Greyscale


	Regarding independent claim 1, Osanai teaches a packaged integrated device (see Fig. 17; see also Figs. 18, 8 and 9), comprising:
	a package substrate 510 (col. 14, ln 5-23 - "module substrate 510") having a first plurality of connection conductors L40, L41 (col. 14, ln 5-23 discloses lines L40 and L41, Fig. 18 shows a depiction of lines L40 and L41 embedded in the module substrate 510.) and a second plurality of connection conductors L42, L43 (col. 14, ln 5-23 discloses lines L42 and L43; see Fig. 18);
	the package substrate 510 having a surface that is substantially rectangular, the substantially rectangular surface having a first edge E1 and a second edge E2, the first edge E1 and the second edge E2 defining a package centerline CL that is substantially parallel to the first edge E1 and the second edge E2 and substantially equidistant between the first edge E1 and the second edge E2;
	a memory buffer integrated circuit die 401 (col. 8, ln 62-67 - "Turning to FIG. 8, the command address register buffer 401 includes input terminals 411 and 412 which are connected to the command address connectors 121, output terminals 421 to 424 which are connected to the memory chips 200...") mounted to the surface, the memory buffer integrated circuit die 401 having a first plurality of die connections connected to the first plurality of connection conductors 40, 41 via a first plurality of signal conductors SC1, the memory buffer integrated circuit die 401 having a second plurality of die connections connected to the second plurality of connection conductors 42, 43 via a second plurality of signal conductors SC2, the memory buffer integrated circuit die 401 configured to receive at least a first plurality of command/address signals from a host (e.g., memory controller) via the first plurality of die connections 411, 412 (col. 8, ln 62-67 - "Turning to FIG. 8, the command address buffer 401 includes input terminals 411 and 412 which are connected to the command address connectors 121..."; col. 3, ln 47-63 - "The connectors 120 are classified into command address signal CA and a control signal CTRL are supplied from the memory controller..."; col. 3, ln 64 - col. 4, ln 3 - "The 'command address signal CA' refers to a group of signals including an address signal ADD and a command signal CMD."), the memory buffer integrated circuit die 401 configured to transmit a second plurality of command/address signals to at least one memory device 200 via the second plurality of die connections 421, 422, 423, 424 (col. 8, ln 62-67 - "Turning to FIG. 8, the command address register buffer 401 includes...output terminals 421 to 424 which are connected to the memory chips 200...");
	the first plurality of connection conductors L40, L41 disposed between the package centerline CL and the first edge E1, the second plurality of connection conductors L42, L43 disposed between the first plurality of connection conductors L40, L41 and the second edge E2;
	the memory buffer integrated circuit 401 disposed such that a first average distance from the memory buffer integrated circuit die 401 to the first plurality of connection conductors L40, L41 is less than a second average distance from the memory buffer integrated circuit die 401 to the second plurality of connection conductors L42, L43 (Area 480L of the command address buffer 401 is shifted upwards, which shortens the length of L40 with respect to L43 for example).
	A limitation of "to be mounted to a memory module" does not structurally distinguish the claimed package integrated device over that of Osanai, because it is an statement of an intended use. Thus, the limitation has been considered, but do not structurally limit the claimed packaged integrated device, because the limitation fails to set forth a shape, size and/or a configuration of the memory module, the limitation does not impose a structural limitation.  Even if the limitation were structurally limiting, the package integrated device of Osanai would be capable of being mounted to a memory module in its current configuration (as the limitation does not specify the size, shape and/or configuration of the memory module) or may need a non-functional modification to be able to mount to a memory module.  
	Regarding claim 3, Osanai teaches the memory buffer integrated circuit die 401 that is mounted to the surface with the first plurality of die connections 411, 412 and second plurality of die connections 421, 422, 423, 424 facing the surface. 
	Regarding claim 4, Osanai teaches a majority of lengths of the first plurality of signal conductors SC1 is less than a majority of lengths of the second plurality of signal conductors SC2. 
	Regarding claim 5, Osanai teaches a first average length of the first plurality of signal conductors SC1 is less than a second average length of the second plurality of signal conductors SC2.
	Regarding claim 6, Osanai teaches each length of the first plurality of signal conductors SC1* is less than an average length of the second plurality of signal conductors SC2*.
	Regarding claim 7, Osanai teaches each length of the first plurality of signal conductors SC1* is less than each length of the second plurality of signal conductors SC2*.





Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 2 is objected to for depending on a rejected base claim 1, but would be allowable if it is rewritten in independent form to include all of the limitations of the base claim 1 or the base claim 1 is amended to include all of the limitations of claim 2. 
	 
Independent claim 8 and its dependent claims 9-14 are allowed for the same reason set forth on page 11 under line item number 6 of the 05-11-22 OA.

Independent claim 15 and its dependent claims 16-20 are allowed for the same reason set forth starting on page 11 under line item number 6 of the 05-11-22 OA.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        06 October 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.